Opinión disidente emitida por la
Jueza Asociada Señora Fiol Matta.
La sentencia de este Tribunal resuelve que el requisito de interpelación que impone el Art. 266 del Código Penal, *21933 L.P.R.A. see. 4553, se satisface al enviar una carta cer-tificada, con acuse de recibo, aunque ésta no sea reclamada por el destinatario. Por los fundamentos que habré de ex-poner, disiento.
El señor Gascot entregó a Spartan Manufacturing Inc. (Spartan) dos cheques posdatados de $5,000 y $15,000 cada uno, para que Spartan construyera una vagoneta de acero a la medida, valorada en $43,000. Cuando Spartan presentó los cheques al cobro, resultó que la cuenta contra la cual se giraron no tenía fondos suficientes. Sin embargo, construyó la vagoneta según se le había ordenado.
El 29 de mayo de 2001, el gerente de Spartan envió una carta certificada, con acuse de recibo, a la dirección que el señor Gascot le había provisto. En ella requirió el pago de los cheques conforme lo dispone el Art. 266 del Código Penal, supra. El señor Gascot no recibió la carta, porque no reclamó su entrega en el correo.
El 7 de noviembre de 2001 se presentaron dos denun-cias ante un magistrado, en las que se imputó al señor Gascot violaciones al Art. 264 del Código Penal, 33 L.P.R.A. see. 4551, y se celebró la vista sobre determinación de causa para el arresto, según dispone la Regla 6 de Proce-dimiento Criminal, 34 L.P.R.A. Ap. II. Las denuncias pre-sentadas por el Ministerio Público contra el señor Gascot le imputan haber expedido “ilegal, voluntaria, maliciosa y criminalmente ... el cheque #1133, por la cantidad de $5,000.00” y “el cheque #1215, por la cantidad de $15,000.00”, ambos “a [la]orden de la Compañía Spartan Manufacturing Inc., del Banco Popular de P.R., a sabien-das que ... no tenía fondos suficientes ni crédito establecido en dicha institución para honrar [los] ... y a pesar de haber sido notificado, hizo caso omiso”. Petición de certiorari, págs. 2-3.
*220El caso fue llamado para juicio el 17 de junio de 2002, pero el señor Gascot solicitó la desestimación de las denun-cias, amparándose en la Regla 64(a), (b) y (p) de Procedi-miento Criminal, 34 L.P.R.A. Ap. II. Alegó que, al presen-tar la denuncia, el Ministerio Público no había seguido el trámite especial de interpelación que dispone el Art. 266 del Código Penal, supra, motivo por el cual el tribunal ca-recía de jurisdicción. A su entender, como la carta certifi-cada con acuse de recibo no fue recibida por él, era necesa-rio hacer la interpelación personalmente, con la prueba de diligenciamiento. El Estado se opuso a dicha solicitud el 20 de junio de 2002 y el señor Gascot, a su vez, presentó una réplica a la oposición el 10 de julio de 2002. Finalmente, el 20 de agosto de 2002, el Tribunal de Primera Instancia declaró “no ha lugar” a la moción de desestimación, me-diante una resolución en la que determinó los hechos que no estaban en controversia.
Inconforme, el peticionario acudió ante el entonces Tribunal de Circuito de Apelaciones con el propósito de que ese foro expidiera un auto de certiorari para revisar el dic-tamen de instancia, pero dicha petición fue denegada. El 15 de noviembre de 2002 compareció ante nosotros me-diante un recurso de certiorari, en el que señaló varios errores alegadamente cometidos por los foros de instancia y apelativo; entre éstos, que habían errado al no desesti-mar las denuncias por falta de jurisdicción al no haberse hecho debidamente la interpelación. (1)
Expedimos el auto solicitado el 17 de enero de 2003, y el 23 de junio de 2003 el Procurador General presentó su alegato. Sostiene que el señor Gascot fue interpelado con-forme lo dispone la ley, ya que “un requerimiento de pago debidamente realizado no puede estar sujeto a la disponi-*221bilidad del librador para recibir su correspondencia o su decisión intencional de no recibirla”. Alegato del Procura-dor General, págs. 6-7. Añade que en este caso, según surge del sobre que sometió como anejo el señor Gascot, lo que ocurrió no fue que él no recibió la carta por hallarse fuera de su hogar, sino que no acudió al correo a reclamar dicha correspondencia. En una nota al calce sugiere que acceder al planteamiento del señor Gascot restaría efecti-vidad al modo de notificación o reclamación mediante en-vío por correo certificado con aviso de recibo, en el cual nuestro ordenamiento jurídico ha depositado su confianza. También señala que si favorecemos la posición del señor Gascot, estaríamos privando a la persona perjudicada de la opción que le ofrece el ordenamiento penal de escoger la manera en que realizará la interpelación. Por último, alega que ambas denuncias imputan el delito y la intención de defraudar que dispone la ley y que, contrario al argumento del señor Gascot, la contraprestación de bienes no es un elemento necesario para que se configure el delito de expe-dición de cheques sin fondos.
I — 1 J — i
El Art. 264 del Código Penal de 1974, supra, que rige la solución de este caso, dispone lo siguiente:(2)
Toda persona que con el propósito de defraudar a otra haga, extienda, endose o entregue un cheque, giro, letra u orden para el pago de dinero, a cargo de cualquier banco u otro de-*222positario, a sabiendas de que el emisor o girador no tiene su-ficiente provisión de fondos en dicho banco o depositario para el pago total del cheque, giro, letra u orden, a la presentación del mismo, ni disfruta de autorización expresa para girar en descubierto, será sancionada con multa hasta el doble del im-porte de dicho cheque, giro, letra u orden, pero nunca mayor de cinco mil (5,000) dólares, o pena de reclusión de un día por cada cincuenta (50) dólares que deje de satisfacer hasta un máximo de noventa (90) días, o ambas penas a discreción del tribunal. El tribunal podrá imponer además la pena de restitución.
De esa forma, tipifica la expedición de cheques sin fon-dos como una conducta delictiva, cuyos elementos esencia-les son: “(1) el hacer, extender, endosar, o entregar un che-que, giro, letra u orden de pago de dinero, a cargo de cualquier banco; (2) el conocimiento, al hacerlo, de que el emisor o girador no tiene suficientes fondos para el pago y (3) el propósito de defraudar.” Valentín v. Torres, 80 D.P.R. 463, 477 (1958). Como vemos, el elemento subjetivo —de la intención de defraudar— tiene que estar presente para que se configure este delito. Desde hace muchos años resolvi-mos que “[s]in esa alegación del propósito específico de de-fraudar, la acusación [sería] insuficiente ...”. Pueblo v. Cuevas, 54 D.P.R. 301, 304 (1939). Al ser un elemento esencial del delito, el propósito de defraudar tiene que alegarse en la acusación y establecerse por la prueba desfilada. Pueblo v. Cuevas, supra, pág. 309.
Sin embargo, el Código Penal también requiere, como requisito sine qua non, previo a la presentación de la de-nuncia, un aviso y requerimiento de pago, denominado in-terpelación, que concede al interpelado un término mínimo específico para saldar la deuda. En efecto, este delito “no se consuma hasta que vence el término de la interpelación”. (Énfasis suplido.) D. Nevares-Muñiz, Código Penal de Puerto Rico: revisado y comentado, San Juan, Ed. Inst. De-sarrollo del Derecho, 2000, pág. 526. El requisito de la in-terpelación se encuentra en el Art. 266 del Código Penal de 1974, supra, que transcribimos a continuación:
*223Ninguna persona será sancionada de acuerdo a la see. 4552 de este título a menos que se pruebe, a satisfacción del tribunal, que el tenedor del cheque, giro, letra u orden, o su agente, ha avisado personalmente o mediante carta certificada con acuse de recibo al girador y al endosante a su última dirección conocida para que pague al tenedor, o a su agente, en la direc-ción que se indicará en el aviso, el importe del cheque, giro, letra u orden dentro de un plazo no menor de diez (10) días laborables si el girador o endosante a quien se dirige el aviso residiere en la localidad del tenedor y no menor de quince (15) días laborables si residiere en otro municipio o fuera del Es-tado Libre Asociado de Puerto Rico. Dicho término se compu-tará desde la fecha del aviso al girador o endosante del che-que, giro, letra u orden no pagada.
Si la dirección que proveyó el girador o endosante es falsa o si rehusó proveer una dirección física además de la postal al momento de emitir el cheque, giro, letra u orden, se entenderá que el aviso del banco o depositario a los efectos de que el cheque, giro, letra u orden resultó con fondos insuficientes, constituye notificación suficiente conforme a los dispuesto en el primer párrafo de esta sección. (Énfasis suplido.)
Adviértase que esta sección no señala término alguno dentro del cual deba requerirse el pago del cheque librado sin fondos. Caballero v. Tribunal Superior, 81 D.P.R. 689 (1960). Ahora bien, al avisarse al girador o endosante, se activa un término de gracia que será no menor de diez o quince días, dependiendo de su lugar de residencia. La falta de pago durante el plazo concedido “se considerará prima facie como propósito de defraudar”. Art. 267 del Código Penal, 33 L.P.R.A. see. 4554. Es decir, si el girador o endosante, que es interpelado debidamente, no paga el cheque dentro del término concedido, se activa la presun-ción de que libró el cheque con la intención de defraudar, elemento esencial del delito.(3) El Código Penal también dispone que, cuando alguien prepara y entrega un cheque *224que el girado rehúsa pagar por insuficiencia de fondos, se crea una presunción juris tantum de que el librador del cheque conocía de la insuficiencia. Art. 265 del Código Penal, 33 L.P.R.A. see. 4552.
El requisito de la interpelación previa, establecido en el citado Art. 266, proviene de la See. 4 de la Ley Núm. 26 de 25 de abril de 1934 (33 L.P.R.A. see. 1854). Esta ley fue presentada por el senador Iriarte y aprobada unánime-mente, sin ulterior discusión. Véase las Actas de la Cá-mara de Representantes de Puerto Rico, Segunda Legisla-tura Ordinaria, Decimotercera Asamblea Legislativa, págs. 752, 783, 938, 940, 943, 945 y 995 (1934). La Ley Núm. 26, supra, no contiene una Exposición de Motivos, pero resulta interesante una carta contemporánea a su aprobación, a la cual hace referencia el Prof. José Miró Cardona, en la que el Tesorero de Puerto Rico explica al Gobernador que la aprobación de la ley era necesaria
... para aumentar la protección en contra y parar el creci-miento de la práctica perniciosa de expedir y negociar cheques malos con la intención de defraudar, definiendo lo que consti-tuye este crimen particular y proveyendo un castigo adecuado. Nuestras leyes hacen un delito de obtener dinero o propieda-des por medio de falsas representaciones o engaños, pero estas leyes tienen muchos escapes; y el proyecto del Senado número 258 bajo consideración, sin duda alguna pondrá fin a estas prácticas. Por estas razones recomiendo que el Gobernador apruebe el proyecto del Senado 258 bajo consideración. (Enfa-sis suplido.) J. Miró Cardona, Borrador y notas explicativas al Proyecto de Código Penal redactado por Francisco Pagán Ro-dríguez, 1967, pág. 259.
La primera ocasión que tuvimos para interpretar la See. 4 de la Ley Núm. 26, supra, fue en 1939, en Pueblo v. Cuevas, supra. Expusimos entonces lo siguiente:
El propósito claro y evidente de la sección 4, supra, es proveer un procedimiento para comprobar a posteriori o sea por hechos subsiguientes cuál era la intención o propósito que tuviera en su mente el librador de un cheque sin fondos en el momento de expedirlo y entregarlo a otra persona. Siendo la intención o *225propósito con que se realiza un acto, una función subjetiva y como tal imposible de ser probada objetivamente, el legislador se vió en la necesidad de dictar reglas de evidencia por virtud de las cuales el juzgador puede deducir conclusiones o estable-cer presunciones en contra del acusado, basándolas en la con-ducta o manifestaciones de éste tanto en el momento de expe-dir el cheque como después de haber sido notificado de su rechazamiento. Miró Cardona, op. cit., pág. 305.
La carta del Tesorero antes citada y nuestra jurispru-dencia exponen, con claridad meridiana, que el elemento subjetivo de intención de defraudar siempre se consideró un elemento esencial del delito tipificado. Las presuncio-nes establecidas en la See. 4 de entonces y el Art. 266 vi-gente, supra, son medios que el Derecho utiliza para evi-denciar tal condición subjetiva.(4)
Originalmente, los artículos relacionados con la expedi-ción de cheques sin fondos estaban ubicados en el capítulo sobre “Delitos contra la Propiedad” del Código Penal de 1937 (33 L.P.R.A. sees. 1851-1856). El procedimiento deno-minado entonces en la ley como “Aviso a girador o endosa-dor”, y en nuestras decisiones como “requerimiento de pago”, tan sólo vislumbraba la posibilidad de que el aviso se realizara personalmente. 33 L.P.R.A. see. 1854; Valentín v. Torres, supra. Es más adelante, con la aprobación del Código Penal de 1974, que se clasifican estas disposiciones bajo el acápite de “Delitos contra la Fe Pública”, 33 L.P.R.A. sees. 4551-4555, y el legislador denomina el pro-ceso de aviso como “interpelación”, a la vez que lo modifica en ciertos aspectos. Véase M. López-Rey y Arrojo, Estudio penal y criminológico del proyecto oficial de Código Penal de 1967para Puerto Rico: La reforma penal en Puerto Rico, San Juan, Comisión de Derechos Civiles, 1967, pág. 185. Dentro de estas modificaciones observamos que se añadió *226la posibilidad de realizar la interpelación mediante el me-canismo de correo certificado con aviso de recibo. Nevares-Muñiz, op. cit., 1986, pág. 438.
Según dispone el Art. 267 del Código Penal de 1974, supra, una vez se completa el proceso de la interpelación y la persona interpelada no responde satisfaciendo la canti-dad adeudada, esa falta de pago se considerará, prima fa-cie, como prueba del propósito de defraudar. De hecho, el incumplimiento de esta condición precedente y jurisdiccio-nal ocasiona que el tribunal se encuentre impedido de pro-cesar a una persona por este delito. Valentín v. Torres, supra, pág. 479. Según el análisis editorial de la profesora Nevares-Muñiz:
En su estructura básica por un lado hay una acción antiju-rídica que consiste en extender, hacer, endosar, o entregar el cheque u orden de pago y por otro lado hay un acto de omisión que consiste en no pagar después que se le ha solicitado me-diante el procedimiento de interpelación. Nevares-Muñiz, op. cit., 2000, pág. 526.
Transcurrido el término concedido en el aviso de inter-pelación, la parte perjudicada podrá acudir a la Fiscalía de distrito para presentar una denuncia; allí se expedirá la citación dirigida al imputado para que comparezca a una vista de causa probable. Art. 268 del Código Penal, 33 L.P.R.A. see. 4555. En ese momento se activa la segunda oportunidad concedida por el legislador a las personas que incurren en esta conducta para liberarse de los cargos me-diante el pago. A esos efectos, el Art. 268, supra, dispone que “ [e] 1 pago del cheque, giro, letra u orden de pago, pre-vio a la vista de causa probable, relevará de responsabili-dad criminal a la persona que hubiere emitido o endosado dicho cheque, giro, u orden ..
*227hH I — I HH
Es una regla firmemente arraigada en nuestro sistema de derecho, como corolario del principio de legalidad, que los estatutos penales serán interpretados de manera res-trictiva en lo que desfavorezca al acusado, y liberalmente en cuanto a lo que le favorezca. Pueblo v. Bonilla, 148 D.P.R. 486, 522 (1999); Pueblo v. Zayas Rodríguez, 147 D.P.R. 530, 549 (1999); Pueblo v. Martínez Rivera, 144 D.P.R. 631, 651 (1997); Pueblo v. Sierra Rodríguez, 137 D.P.R. 903, 908 (1995); Pueblo v. Arandes de Celis, 120 D.P.R. 530, 538 (1988); Mari Bras v. Alcaide, 100 D.P.R. 506, 516 (1972); Pueblo v. Mantilla, 71 D.P.R. 36 (1950). Este llamado a la interpretación estricta no significa, sin embargo, que las leyes penales estén exentas de interpre-tación, puesto que todas las leyes, incluso las más claras, requieren cierto grado de interpretación. Pueblo v. Martínez, 159 D.P.R. 194 (2003); Pueblo v. Sierra Rodríguez, supra, pág. 906; Pueblo v. Tribl. Superior, 81 D.P.R. 763, 788 (1960). En Pueblo v. Zayas Rodríguez, supra, pág. 549, ma-nifestamos que “la regla de oro en materia de interpreta-ción de leyes es que el objeto principal de todas las reglas de hermenéutica no es conseguir un objetivo arbitrario pre-concebido, sino dar efecto al propósito del legislador”. De esa forma, “nuestra obligación es hacer viable que el dere-cho sirva un fin útil y tratar de evitar aquella interpreta-ción tan literal que lleve a resultados absurdos”. (Enfasis suplido.) Pueblo v. Barreto Rohena, 149 D.P.R. 718, 722 (1999).
Para atender la controversia ante nuestra consideración debemos, en primer lugar, definir el significado del término “aviso”, según se utiliza en el Art. 266 del Código Penal, supra.(5) Claramente, el estatuto establece que el aviso contendrá el requerimiento de pago, incluyendo el término *228concedido para ello que, según vimos, no debe ser menor de diez o quince días, dependiendo del lugar de la residencia del girador o endosante. El aviso se hará “personalmente o mediante carta certificada con acuse de recibo al girador y al endosante a su última dirección conocida”. (Enfasis suplido.) Art. 266 del Código Penal, supra. En Pueblo v. Somarriba García, 131 D.P.R. 462, 470 (1992), resolvimos que en el aviso se debe indicar tanto el lugar del pago como su importe y que, aunque se haga personalmente, también debe hacerse por escrito, pues “[c]ualquier otra interpreta-ción resultaría contraria al propósito que persigue el requi-sito de interpelación dispuesto en el mencionado estatuto”, íd., pág. 470. Con esta decisión, nos negamos a aceptar el argumento del Ministerio Fiscal de que un requerimiento personal verbal cumplía con los criterios de la interpelación(6)
Considerado todo lo anterior, concluimos que el “aviso” requerido por el Art. 266 del Código Penal, supra, es el *229documento escrito en el cual el tenedor del cheque, giro, letra u orden reclama el pago al girador o endosante del instrumento sin fondos.
Examinemos ahora la controversia sobre el envío del aviso a través del servicio postal de correo certificado con acuse. En Santiago v. Supte. Policía de P.R., 151 D.P.R. 517 (2000), tuvimos la oportunidad de evaluar la validez de una notificación con acuse no reclamada (unclaimed), en el contexto del proceso de confiscación dispuesto en la Ley Uniforme de Confiscaciones de 1988, Ley Núm. 93 de 13 de julio de 1988 (34 L.P.R.A. see. 1723 et seq.). Al interpretar este estatuto confiscatorio, cuyo carácter es civil e in rem, lo hicimos restrictivamente debido al carácter punitivo del proceso. Santiago v. Supte. Policía de P.R., supra, pág. 515. Decidimos revocar al foro apelativo intermedio, que había concluido que el Estado cumplía con su obligación de noti-ficar la confiscación al depositar la notificación en el co-rreo, aunque el estatuto requería el envío mediante certi-ficación con acuse de recibo. Concluimos que el término de quince días para instar la demanda para impugnar una confiscación comenzaba “desde que la persona notificada recibió la notificación; es decir a partir de la fecha que surge del acuse de la notificación”. (Enfasis en el original.) Id., pág. 517. En esta decisión continuamos en el rumbo establecido en García v. Tribunal Superior, 91 D.P.R. 153, 156 (1964), donde al interpretar la antigua ley de confisca-ciones, que tenía un lenguaje similar, expresamos:
... Dos son los elementos para el perfeccionamiento: — el envío por correo y acuse de recibo. No podemos estar de acuerdo en que basta el depósito en el correo para que se en-tienda perfeccionada la notificación. Si fuera así, resultaría enteramente superfluo lo de acuse de recibo, y el Legislador no hace cosas inútiles.
Estipulado por las partes que como cuestión de hecho la notificación puesta en el correo se le entregó al peticionario el 1ro de julio de 1963, ahí ocurrió el acuse de recibo, o sea, tuvo lugar el segundo factor del perfeccionamiento. (Énfasis suplido.)
*230Hemos determinado también en la esfera civil que la mala fe de un codemandando, “al esconderse y no dejarse emplazar”, no constituye justa causa para incumplir con el término para diligenciar un emplazamiento. Expresamos en la opinión per curiam en ese caso que nuestro ordena-miento “pone todas las exigencias y requisitos sobre los hombros del demandante, no sobre los del demandado”, y resolvimos que éste no está obligado a cooperar con el de-mandante en el diligenciamiento del emplazamiento. First Bank of P.R. v. Inmob. Nac., Inc., 144 D.P.R. 901, 916 (1988). Nuestra determinación se fundamentó, primero, en la política pública que favorece que un ciudadano sea em-plazado conforme a derecho, para evitar el fraude y el uso de los procedimientos judiciales para privarlo de su propie-dad sin un debido proceso de ley. En segundo lugar, toma-mos en consideración que el diligenciamiento personal no es el único método para emplazar, por lo cual se pueden usar otros medios para diligenciar el emplazamiento sin violar el debido proceso de ley. Ambos criterios aplican si-milarmente a esta controversia.
IV
En este caso, el foro apelativo intermedio avaló la inter-pretación de instancia a los efectos de que el Art. 266 del Código Penal, supra, no requiere que la carta sea recibida por el girador, concluyendo que es suficiente un “correcto envío” para cumplir con este requisito. La razón para ello, explicada por el foro de instancia y aceptada por el enton-ces Tribunal de Circuito Apelaciones, fue la necesidad de evitar que se burlara la jurisdicción del tribunal “con me-ramente no recibir o no reclamar, intencionalmente, una carta certificada que contiene una interpelación y que es remitida a la dirección del girador”. Relación del caso, de-terminaciones de hechos, conclusiones de derecho y resolu-ción, pág. 4. Ambos foros concluyeron que ese sería el re-*231sultado de exigir el recibo del aviso. La Mayoría de este Tribunal acepta este criterio en su sentencia.
No estamos de acuerdo. Nos parece evidente que una notificación de correspondencia, pendiente de entregar, no agota el requisito de interpelación. Si el girador o endo-sante no recibe el documento, no hay verdadera reclama-ción de pago y, por lo tanto, no hay el “aviso” requerido por el legislador. Hemos resuelto que si el tenedor opta por la entrega personal al girador o endosante, la reclamación debe constar por escrito. De igual forma, implícito en la autorización para notificar de manera no personal, me-diante correo certificado con acuse de recibo, está el que se logre entregar la reclamación constitutiva del aviso requerido.
La notificación que el servicio postal entrega, como parte de su servicio de correo certificado, para informar al destinatario que hay una correspondencia a su nombre que debe reclamar en determinada estación del correo, es tan sólo un proceso interno del correo y no contiene la informa-ción que requiere el Art. 266 del Código Penal de 1974, supra. (7) No constituye, pues, el “aviso” requerido para la interpelación. Concluimos que el “aviso” es el documento escrito cuya entrega se requiere, mientras que el correo certificado con acuse es uno de los medios que puede utili-zarse para entregarlo, siendo la segunda alternativa la en-trega personal. La entrega del aviso al girador o endo-sante, ya sea personalmente o por correo certificado con acuse, completa el proceso requerido de interpelación.
El Procurador General propone que la intención legisla-tiva al autorizar la notificación “mediante carta certificada con acuse de recibo” se circunscribía a asegurar el envío de la carta, menospreciando así la importancia de que la persona interpelada conozca su contenido. No podemos avalar esta interpretación. Recordemos que quien viene llamado a cumplir estrictamente las exigencias de este estatuto es la *232alegada víctima, no la persona a quien se imputa haber expedido el cheque sin fondos. Más aún, el legislador cla-ramente dispuso que ninguna persona será castigada por el delito tipificado en el Art. 265, supra, a menos que se pruebe, a satisfacción del tribunal, que la interpelación se hizo correctamente.
Concluimos que para perfeccionar la interpelación re-querida por el Art. 266 del Código Penal, supra, es impres-cindible que, cuando se utilice la vía de correo certificado, la persona interpelada reciba la notificación, hecho que quedará probado con la fecha de entrega que qparezca en el acuse de recibo. De no lograrse el recibo, se deberá utili-zar la alternativa de notificación personal dispuesta por ley.
Debemos señalar que otras jurisdicciones han usado este criterio al interpretar el requisito de interpelación para configurar el delito de expedición de cheques sin fondos. A modo de ejemplo, véase la opinión del Tribunal Supremo del estado de Georgia en Hall v. State, 244 Ga. 86 (1979). En ese caso, el estatuto de interpelación, a diferen-cia del nuestro, literalmente disponía que, aunque la noti-ficación enviada por correo certificado no fuera reclamada, la falta de pago dentro de los diez días del aviso se consi-deraría como evidencia prima facie de que el acusado sabía que el instrumento no sería honrado. La peticionaria fue acusada y convicta por ocho cargos de expedición de che-ques sin fondos (cada uno de los cargos trataba sobre un cheque distinto). Dos de estos cheques fueron expedidos en una tienda, de donde enviaron por correo certificado el aviso para requerirle el pago. Al igual que en este caso, el sobre utilizado para enviar el aviso fue devuelto sin reclamar. El Tribunal Supremo estatal concluyó que “la presunción de que se ha recibido la notificación cuando en realidad ésta fue devuelta sin entregar es irracional y parte de hechos que demuestran lo contrario. Por lo tanto, la frase ‘si esa notificacón se devuelve sin entregar o no ...’es *233tan abritraria que viola el debido proceso de ley”. (Traduc-ción nuestra.) Hall v. State, supra, págs. 88-89.
Reiteramos que es necesario corroborar que la persona realmente está informada del contenido del aviso, cónsono con los fundamentos de nuestra decisión en Pueblo v. So-marriba García, supra. De la misma forma que allí resol-vimos que una notificación verbal para requerir el pago no es suficiente cuando se utiliza el método de notificación personal, una carta no reclamada (“unclaimed”) no satis-face el requisito de la interpelación cuando se utiliza el método del envío por correo certificado con acuse.
En el caso que nos ocupa, la parte recurrida no presentó prueba concluyente de que hizo la interpelación. Al contra-rio, la prueba, consistente de una carta devuelta por falta de reclamación, demostró que no se interpeló al girador según requiere la ley. Por eso, resolveríamos que el tér-mino de diez o quince días concedidos en el aviso al libra-dor o endosante para pagar, dependiendo del lugar de su residencia, nunca comenzó a decursar. Así las cosas, el de-lito no fue consumado.
Habiéndose presentado la denuncia sin cumplimentar el requisito previo de la interpelación, resolvería que el Tribunal de Primera Instancia carece de jurisdicción para procesar al señor Gascot, por lo cual debió haber declarado “con lugar” la moción de desestimación presentada al am-paro de la Regla 64(b) de Procedimiento Criminal, supra. Como no lo hizo, revocaría la resolución recurrida y deses-timaría la acusación.

 En su petición de certiorari el señor Gascot alega que erraron también al determinar que los cheques emitidos por el recurrente fueron posdatados y que, por lo tanto, podía existir la intención de defraudar, y al no desestimar las denuncias como cuestión de derecho, pues la vagoneta fue vendida a otra persona —incluso a mayor precio— por lo cual Spartan no sufrió pérdidas económicas.


 Como resultado de la aprobación de la Ley Núm. 149 de 18 de junio de 2004 (33 L.P.R.A. see. 4629 eí seq.), se adoptó en Puerto Rico un nuevo Código Penal, vigente desde el 1 de mayo de 2005. Las secciones pertinentes a la expedición de instrumentos sin fondos se clasifican bajo el capítulo de “Delitos contra seguridad en las transacciones” y se encuentran codificadas en los Arts. 229 al 235 (33 L.P.R.A. sees. 4857-4863). En específico, los Arts. 266 y 267 del derogado Código de 1974, 33 L.P.R.A. sees. 4553 y 4554, que tratan de la interpelación, son ahora los Arts. 232 y 233 del Código Penal, 33 L.P.R.A. sees. 4860 y 4861, y fueron transcritos sin ninguna enmienda bajo el mismo título de interpelación. Véase D. Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, San Juan, Ed. Inst. Desarrollo del Derecho, 2004, págs. 289-293.


 Nótese que, por su naturaleza intangible, la intención es en muchas ocasio-nes difícil de probar, lo que provoca que la interpelación realizada debidamente tenga un rol fundamental. Sobre la controversia que genera el efecto de las presun-ciones en contra del acusado, véase la Regla 15 de Evidencia de Puerto Rico, 32 L.P.R.A. Ap. IV; E.L. Chiesa, Tratado de Derecho Probatorio, San Juan, Pubs. J.T.S., 1998, T. II, págs. 1099-1102.


 Con ello discrepamos del aserto del profesor Miró Cardona de que “el propó-sito no expresado ... de la ley vigente fue tutelar el cheque en sí mismo considerado, con abstracción de las motivaciones o propósitos del librador”. J. Miró Cardona, Borrador y notas explicativas al Proyecto de Código Penal redactado por Francisco Pagán Rodríguez, 1967, pág. 265.


 Lo hacemos atendiendo al Art. 6 del Código Penal de 1974 (33 L.P.R.A. see. 3021). Éste dispone, en lo que a nosotros nos concierne, que las palabras y frases se *228interpretarán de acuerdo con el contexto y significado sancionado por el uso común y corriente. El Art. 13 del Código Penal de 2004 vigente, 33 L.P.R.A. see. 4641, contiene una disposición similar. Hemos explicado que esta escueta directriz “contiene los dos (2) criterios que serán aplicados en la interpretación judicial de los estatutos penales: la interpretación gramatical y la interpretación declarativa”. Pueblo v. Sierra Rodrí-guez, 137 D.P.R. 903, 907 (1995). Véase D. Nevares-Muñiz, Derecho Penal Puertorri-queño: Parte General, San Juan, Ed. Inst. Desarrollo del Derecho, 1983, pág. 106. La remisión al “significado sancionado por el uso común y corriente” obedece al criterio de interpretación gramatical, que requiere examinar la sintaxis y el significado gra-matical de las palabras, según el uso corriente. Pueblo v. Sierra Rodríguez, supra, pág. 906. El criterio de interpretación declarativa alude a “la correspondencia exacta entre las palabras y el espíritu de la ley”. Pueblo v. Sierra Rodríguez, supra, pág. 907. De esa forma, busca aplicar la ley de acuerdo con la intención del legislador, examinando el sentido estricto de las palabras (interpretación restrictiva) y si esto no da frutos, los documentos que acompañaron al proyecto durante el proceso de con-vertirlo en ley (interpretación extensiva). Pueblo v. Sierra Rodríguez, supra, págs. 908-909, citando a Nevares-Muñiz, op. cit., pág. 96. Todo ello con la precaución de no caer en la analogía, vedada en ese proceso. Véase Art. 3 del Código Penal de 2004 (33 L.P.R.A. see. 4631). Véanse, además, los comentarios de la profesora Nevares-Muñiz al Art. 13 del Código Penal de 2004 (33 L.P.R.A. see. 4641). Nevares-Muñiz, Nuevo Código Penal de Puerto Rico, op. cit., págs. 15-17.


 En el caso que hoy examinamos, el Ministerio Público alega, en su Moción en Oposición a Desestimación al Amparo de la Regla 64 de Procedimiento Criminal, que la buena fe de la recurrida, Spartan Manufacturing Inc., se reflejaba en que ésta hizo varias llamadas telefónicas al imputado. A la luz de lo resuelto en Pueblo v. Somarriba García, 131 D.P.R. 462 (1992), este planteamiento no merece mayor consideración.


(7) Art. 232 del Código Penal de 2004, supra.